Citation Nr: 0433057	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  04-02 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
secondary to Agent Orange exposure in service.

2.  Entitlement to an increased initial evaluation for left 
maxillary sinusitis, currently evaluation as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from July 1961 to July 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection for 
left maxillary sinusitis, assigning a 10 percent rating.  The 
veteran disagreed with the level of disability assigned.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (citing AB 
v. Brown, 6 Vet. App. 35, 38 (1993)).  Also on appeal is a 
December 2002 rating decision which denied service connection 
for diabetes mellitus claimed as secondary to Agent Orange 
exposure during service.  

In July 2004, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of that hearing is of 
record.

In January 2003 and January 2004 statements, the veteran 
contends that he has hearing loss as a result of his 
sinusitis.  It does not appear from the claims file that this 
issue has been adjudicated by the RO.  It is referred to the 
RO for appropriate action.

The issue of an increased initial evaluation for left 
maxillary sinusitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal for service 
connection for diabetes mellitus secondary to Agent Orange 
exposure in service.

2.  The veteran did not have qualifying service in Vietnam.

3.  Diabetes mellitus is not shown during service or in the 
first postservice year.  

4.  There is no competent medical evidence which links the 
veteran's current diabetes mellitus to military service or to 
Agent Orange exposure during service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in active military service 
and may not be presumed to have been incurred as a result of 
exposure to Agent Orange during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1116, 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307(a)(6), 3.309(e) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VCAA applies 
to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date.

In this case, VA's duties have been fulfilled.  First, VA 
must notify the veteran of evidence and information necessary 
to substantiate his claims.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003).  The veteran was notified 
of the information and evidence necessary to substantiate his 
claim for service connection for diabetes mellitus in an 
April 2002 letter, a December 2002 rating decision, a 
December 2003 statement of the case (SOC), as well as in a 
personal hearing before the undersigned at the RO in July 
2004.

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the April 2002 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  Although the veteran was 
not specifically told to give VA everything he had pertaining 
to his claim, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In numerous communications 
with the VA, the veteran was repeatedly put on notice as to 
the need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the content requirements of a VCAA notice has been fully 
satisfied.  Any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Any failure to adhere to the requirements of the VCAA 
has not resulted in any detriment to the appellant's claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  The RO has 
obtained the service medical records and personnel records 
for the veteran's service and these appear to be complete.  
The RO has all relevant current records of treatment, 
including private records and VA treatment records.  A buddy 
statement has been submitted by the veteran in support of his 
claim.  The veteran has not identified any additional records 
not already obtained.  The veteran was also provided the 
opportunity to present argument and evidence in hearings 
before a hearing officer at the RO, which he declined, and 
before a Veterans Law Judge, which was held in July 2004.  VA 
did not provide an examination, because it is not necessary 
to decide his claim.  In the July 2004 hearing, the veteran 
specifically stated that there were no official records which 
would prove his claim and added "[d]on't waste your time."  
The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
appellant's claim.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claim for service 
connection for diabetes mellitus due to Agent Orange exposure 
was received in March 2002.  A VCAA letter was sent to the 
veteran in April 2002, and an initial rating decision was 
made in October 2002.  Because the VCAA notice in this case 
was provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice 
complies with the express requirements of the law as found by 
the Court in Pelegrini.  The applicable requirements of the 
VCAA have been substantially met by the RO, and there are no 
areas in which further development may be fruitful on this 
issue of entitlement to service connection for diabetes 
mellitus secondary to Agent Orange exposure in service.  All 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Factual Background

The veteran claims that he was briefly in Vietnam for a few 
days as part of a classified mission to help build a runway 
near Da Nang.  He claims that as a result of this, he was 
exposed to Agent Orange and has since developed diabetes.  In 
his March 2001 claim, he identified the date of his Vietnam 
service as December 1961 and indicated that he was initially 
diagnosed with diabetes in 1969.

The service medical records have been obtained, as well as 
the veteran's complete personnel file.  The service medical 
records do not show any treatment for diabetes.  The 
personnel records do not show that the veteran served in 
Vietnam.  These show that he served as a vehicle operator and 
served at Yokota Air Base in Japan from November 1961 until 
November 1963, and then was stationed at Sewart Air Force 
Base, Tennessee.  These also show that his only overseas 
assignment was in Japan, and that he held a "secret" 
clearance.

In a July 2002 statement, the veteran described the nature of 
his top secret missions with the Air Force, noting that he 
was "part of incidents over in Japan that never made it to 
the media."  For instance, a C130 aircraft "with bullet 
holes all over" coming back to base with cameras that had 
been taking film off the coast of Alaska.  During the Cuban 
Missile Crisis, his whole squadron was on a C130 heading for 
Cuba as the third wave going in.  He explained that there 
were thousands of GIs in Vietnam at the time he was there.  
He added that he was chosen at random because of his top 
secret clearance.   

In an August 2002 VA examination, the veteran stated that he 
was diagnosed with diabetes mellitus at approximately 24 
years of age.  He related that he had a top secret clearance, 
and therefore there was not much in the record to show that 
he was in Vietnam.  In 1965, while being treated for an inner 
ear infection, he was told that he had an elevated glucose.  
He was not put on medication until 1982.  The diagnosis was 
diabetes mellitus which the examiner noted would be presumed 
related to herbicides if the veteran was indeed in Vietnam.  
The examiner did not otherwise relate the diagnosis to the 
veteran's active service.  In another VA examination, also in 
August 2002, the veteran stated that while in the Air Force 
he did Top Secret missions and traveled all over including 
Japan and Vietnam.  

In a February 2003 statement, the veteran indicated that he 
was only in Vietnam for five days, but could remember fires 
burning all the time he was in country.  He added that he had 
been in contact with three members of his unit in Japan who 
were not with him when he went to Vietnam on crypto clearance 
assignment.  They do remember him returning, although not 
from where, because he was immediately sent home due to his 
mother's illness.

A statement dated September 2003 was submitted from [redacted], who stated that he was assigned to the same squadron 
as the veteran, lived in the same barracks, and worked 
together for the same people from October 1961 to October 
1963.  He noted that the veteran left Yokota Air Base for 2 
or 3 months in May 1962, did not know where he went, and 
assumed that he went home to be with his mother who was 
dying.

In a July 2004 personal hearing, the veteran testified that 
he was in Vietnam for five days, and did not even know he was 
in Vietnam until he left.  He testified that he was there to 
help build a permanent runway at Da Nang Air Force Base in 
South Vietnam.  He testified that he was part of a group of 
70 people that went to Vietnam, picked from all divisions, 
because he had a top secret clearance and was eligible for a 
temporary crypto clearance.  There were no written orders, 
and he could not remember anybody who went with him.  


Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Diabetes may be presumed to have been incurred during active 
military service if manifest to a degree of 10 percent within 
the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes;  Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of herbicide exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone and joint cancer; 
breast cancer; female reproductive cancers; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia, other 
than chronic lymphocytic leukemia (CLL); abnormal sperm 
parameters and infertility; Parkinson's Disease and 
Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic 
persistent peripheral neuropathy; lipid and lipoprotein 
disorders; gastrointestinal and digestive disease including 
liver toxicity; immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27630 -
27641 (May 20, 2003); See also Notice, 67 Fed. Reg. 42600 
(June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); 
Notice, 64 Fed. Reg. 59232 (November. 2, 1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2003).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Analysis

Although the veteran had service during the Vietnam era, the 
evidence does not show that the veteran had service in the 
Republic of Vietnam.  Although he has argued that he was on a 
top secret mission to Vietnam for five days to help build a 
runway at Da Nang Air Base, the official records do not 
support this, and the veteran has failed to provide any 
evidence corroborating his claim other than his own 
assertions, which are not credible.  Underlying the entire 
claim by the veteran is that he was selected for this mission 
because he held a top secret clearance; however, the 
personnel records on the veteran clearly show that he had 
only a secret clearance.  Moreover, the veteran has been 
inconsistent about the dates of his Vietnam mission, claiming 
in a March 2002 statement that it was in December 1961, in an 
April 2002 statement that it was in January 1963, and in his 
July 2004 hearing that it was in May 1962.  Although he 
claims that "thousands" of people served in Vietnam 
unofficially during this period, and that there were 
approximately 70 people sent on his particular mission, he 
has been unable to provide any corroborating information, 
stating that all of his supervisors were probably dead, and 
he was unable to remember any one of the people he went with.  
He stated that he was in contact with people with whom he 
served with in Japan, but none of them knew of his secret 
mission.  The only statement he submitted from a fellow 
airman did not in any way corroborate his claim.  The 
veteran's claim that he was in Vietnam on a top secret 
mission is not credible.  Without evidence of Vietnam 
service, exposure to Agent Orange can not be presumed, and 
service connection on a presumptive basis can not be granted.  
38 C.F.R. § 3.307, 3.309(e).  Moreover, while in no way 
relying on this fact to deny the veteran's claim, the Board 
merely points out that Agent Orange was not widely used in 
Vietnam during the period of the veteran's claimed service in 
that country.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

The preponderance of the evidence is against the claim for 
service connection for diabetes mellitus.  There is no 
medical evidence showing diabetes mellitus during service, 
nor is there medical evidence showing that diabetes mellitus 
was manifest during the first postservice year.  There is no 
competent medical evidence which relates diabetes mellitus to 
military service or to herbicide exposure during military 
service.  As such, service connection for rheumatoid 
arthritis is not warranted.

The Board has considered the veteran's statements regarding 
the origin of his diabetes mellitus; however, this is not 
competent evidence to show that diabetes mellitus was 
incurred in service due to Agent Orange exposure.  In the 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA), competent lay evidence is defined as any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1).  Further, 
competent medical evidence is defined as evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  38 C.F.R § 3.159(a)(2)).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The etiology of 
the veteran's diabetes mellitus is beyond the range and scope 
of competent lay evidence contemplated by the applicable 
regulations, and it is not shown that the veteran possesses 
the requisite education, training or experience to provide 
competent medical evidence.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for diabetes mellitus claimed due to 
exposure to Agent Orange in service, is denied.  




REMAND

The veteran is service-connected for left maxillary 
sinusitis, based in part on a diagnosis of sinusitis in 
service.  On VA examination in August 2002, the examiner 
noted a long history of treatment for respiratory problems 
involving the lungs, which are not service connected.  The 
examiner diagnosed left maxillary sinusitis.

In a January 2003 letter, the veteran indicated that he had 
hearing loss as a result of his sinusitis, as well as 
bronchial pneumonia and coughing from sinus drainage.  He 
also requested that he be rated 100 percent based on his 
hearing loss.  As noted in the introduction above, the claim 
for service connection for hearing loss secondary to service-
connected left maxillary sinusitis has not been adjudicated 
by the RO.  Additionally, it appears that the veteran is 
claiming that his sinus condition has worsened since his most 
recent evaluation.  Where the record does not adequately 
reveal the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  A new examination 
should be scheduled, and all manifestations of the veteran's 
service-connected left maxillary sinusitis identified.  The 
examiner should, if possible, identify and differentiate any 
nonservice connected respiratory disability and provide an 
opinion on whether the veteran's left maxillary sinusitis has 
caused hearing loss.

Accordingly, this case is remanded for the following:

1.  The veteran should be afforded a VA 
examination to determine the current 
nature and extent of his service-
connected left maxillary sinusitis 
disability.  All necessary tests should 
be conducted.  The examiner should review 
the claims file prior to the examination.  
The examiner should comment on the 
frequency and duration of any 
incapacitating episodes requiring 
prolonged antibiotic treatment, and any 
non-incapacitating episodes characterized 
by headaches, pain, and purulent 
discharge or crusting.  The examiner 
should, if possible, identify and 
differentiate any nonservice connected 
respiratory disability and provide an 
opinion on whether the veteran's left 
maxillary sinusitis has caused hearing 
loss.

2.  After undertaking any additional 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to an increased initial 
rating for left maxillary sinusitis.  The 
RO should consider the applicability of 
staged ratings per the Court's decision 
in Fenderson, supra.  The RO should 
determine whether the case warrants 
referral to the Under Secretary for 
Benefits for consideration of entitlement 
to "an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability . . . ."  
38 C.F.R. § 3.321(b)(1).  

3.  Following completion of these 
actions, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable period of time in 
which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



